Thomas, J.
The contract of the parties was executed; the consideration of the grant was paid, and invested in the dry dock. Of one ninth part of the dry dock Floyd became the owner, and as such, as well as under the express covenants of the defendants, entitled to his share of the profits of its use. The defendants have recognized such title, and from time to time, until the decease of Floyd, have accounted and settled with him upon that basis. If it were competent for the defendants to show a failure of consideration for the share of Floyd, the facts offered in evidence fall far short of such proof. The defendants continued in the enjoyment of the patent, undisturbed, until its expiration. They held it up to prevent any interference with their sole and exclusive use of the dock in the harbor of Boston, and it accomplished the purpose. That which the patent was designed to secure they had, and for Floyd’s benefit as well as their own. Judgment on the verdict.